Citation Nr: 0217159	
Decision Date: 11/26/02    Archive Date: 12/04/02	

DOCKET NO.  98-11 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent 
for post-traumatic headaches.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from June 1969 to 
April 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other determinations, 
granted service connection for post-traumatic headaches and 
assigned a 10 percent rating from March 1997.  The veteran 
has appealed the rating assigned for the headache 
disability.  The veteran testified at a hearing held in 
February 2001 in Washington, D.C., before the undersigned 
member of the Board.  

In June 2001 the Board remanded the issue of entitlement to 
a rating in excess of 10 percent for post-traumatic 
headaches to the RO for additional evidentiary development 
and adjudication.  After completion of actions undertaken 
pursuant to the remand, the RO reviewed the issue further in 
August 2002 and continued its prior denial of a rating 
higher than 10 percent.  The issue has been returned to the 
Board for further review on appeal.  The appeal previously 
included the additional issue of entitlement to a rating 
higher than 10 percent for bilateral defective hearing.  The 
Board decision of April 2001 denied the appeal as to that 
issue.  Accordingly, that matter is no longer before the 
Board and will not be addressed further herein.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.  The veteran's service-connected post-traumatic headaches 
include migraine headaches which are prostrating in nature 
and recur at the rate of approximately one every two months 
and are accompanied by dizziness, nausea, and a need for bed 
rest; and tension headaches which are nonprostrating, are of 
short duration, and respond readily to medication.  

3.  Headache disability equivalent to more than one 
characteristic prostrating headache every two months over a 
period of many months has not been demonstrated.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent 
for post-traumatic headaches are not met.  38 U.S.C.A. 
§§ 1115, 5103, 5103A, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.124a, Code 8100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed his original claim for service connection 
for headaches in March 1997.  Pursuant to that claim, he 
underwent a VA neurological examination in May 1997.  He 
reported having sustained a concussion in a mine explosion 
in Vietnam in 1970 and related that since then he had 
continued to have headaches that occurred about every month 
or so.  The headaches would build slowly over a period of 
time and reach an intensity where he had to take Tylenol or 
aspirin; after that, the pain faded away fairly quickly.  
Occasionally he had to lie down to get rid of the headaches 
and occasionally he had a dizzy spell associated with one.  
Occasionally he would become nauseous but did not vomit.  He 
denied a visual aura or weakness.  He was able to perform 
some daily activities but occasionally had to lie down if 
medications were not available.  The diagnoses were post-
traumatic headaches, occurring infrequently; and tension-
type headaches, intermittent.  

The veteran underwent a VA neurological examination in 
February 1999 and related that he had been bothered by 
migraine headaches since being knocked unconscious in an 
explosion in Vietnam.  He stated that he had major headaches 
every 2 to 3 months with blurred vision, dizziness, nausea 
and vomiting.  The aggravating factors included sinus 
infection, change in weather, and stress, and alleviating 
factors tended to be a dark room and a cold rag.  He claimed 
that the headaches were now occurring more frequently.  He 
rated their severity as 5 on a scale of 1 to 10.  The 
headaches persisted from a few hours to about 48 hours, and 
when they occurred he would lie in a dark room until they 
were gone.  He described the headaches as a vise-like 
pressure in the frontal, temporal, parietal and occipital 
lobes.  The diagnosis was headaches, atypical of migraines.  

At his February 2001 hearing, the veteran testified that he 
received his VA outpatient treatment at Marion, Illinois, 
and that he was given Aleve for his headaches.  He stated 
that he also used Tylenol and aspirin and that he always 
carried tablets with him in case he got a headache.  He 
stated that his migraine headaches occurred every 2 to 3 
months and that he used "ice medication" and cold rags to 
help relieve the pain.  

VA outpatient treatment records dated from June 1996 to 
March 2002 are of record.  The only entry containing a 
complaint of headaches during the period since March 1997 
(the period covered by the service connection award) was 
dated in April 1999.  The veteran had had a headache lasting 
a few hours the day before.  He was under a lot of stress, 
primarily financial.  A January 2000 entry noted a clinical 
assessment of migraine-stable, although the veteran was seen 
for complaints of upper respiratory symptoms.

The veteran underwent a VA neurological examination in July 
2002 pursuant to the Board remand.  He described two types 
of headaches.  One was a major type of headache which 
occurred every two months.  The second type, which the 
veteran called a "small headache," occurred every few weeks.  
These headaches were relieved by aspirin or Tylenol.  He 
rated the pain as 3 at its mildest and 7 if it stayed all 
day.  He stated that he noticed joint pain with this nagging 
type of headache.  He rated the major headaches as a 10 out 
of 10 on the pain scale.  He related that he used an "Ice" 
topical cream on the top and back of his neck and head which 
helped control the headaches and that he also put his head 
under cold water.  The diagnoses were atypical-type migraine 
headaches and tension headaches.  

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA have been 
enacted.  The VA issued regulations to implement the VCAA in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply 
and which evidence VA will attempt to obtain on his or her 
behalf.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the applicable law and regulations and 
the inadequacy of the evidence of record as a basis for an 
allowance of a higher initial rating for post-traumatic 
headaches were explained to the veteran in the statement of 
the case and in two subsequent supplemental statements of 
the case.  Efforts have also been made to satisfy further 
notification requirements set forth in the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
in the case of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), which specify that the veteran must be given notice 
of the evidence and information necessary to substantiate 
his claim and be informed whether he or VA bears the burden 
of producing or obtaining such evidence.  

The record shows that in June 2001 the RO mailed the veteran 
a letter advising that the information needed from him 
consisted of medical evidence showing that his service-
connected headaches had become worse or more disabling, 
including copies of treatment records, statements from 
health care professionals who had treated him, or lay 
statements describing his current symptoms.  He was 
furnished the forms necessary to identify the providers and 
authorize the release of treatment records to VA.  The RO 
advised him that VA would help him obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies provided that he furnished enough 
information about the records so that a request could be 
made.  The information contained in this letter is adequate 
to satisfy the Quartuccio requirements.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. 
§ 5103A).  

The record reflects that the relevant evidence in this case 
has been fully developed.  All of the veteran's VA 
outpatient treatment records pertaining to the period 
covered by the claim have been obtained.  The veteran has 
undergone three VA neurological examinations since the 
filing of his service connection claim.  He has not reported 
treatment for headaches from private medical providers.  He 
has identified no additional records which would serve to 
clarify the matter before the Board, nor has the Board 
identified any from the record.  The Board is unable to 
identify any avenues of further evidentiary development that 
would be potentially fruitful in substantiating the 
veteran's claim.  

Accordingly, the Board finds that the notification and duty 
to assist provisions have been satisfied and that no further 
actions pursuant to the VCAA need to be undertaken on the 
veteran's behalf.  

Legal criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2002).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2002).  A request for an increased 
rating must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. 4.1 (2002); Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  The Board has a 
duty to acknowledge and consider all regulations that are 
potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Under Code 8100 of the VA rating schedule, a 10 percent 
rating is provided for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  To warrant the next 
higher rating of 30 percent, the evidence must show 
characteristic prostrating attacks occurring on an average 
of once a month over the last several months.  38 C.F.R. § 
4.124a (2002).  

Discussion  

The present appeal arises from the initial rating assigned 
at the time of the granting of service connection for post-
traumatic headaches, as distinguished from an appeal from 
denial of a claim for increase as defined in 38 C.F.R. 
§ 3.160(f) (2002).  Consequently, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994) (stating that although the 
entire recorded history must be considered, it is the 
present level of disability that is of primary concern) does 
not apply.  Separate ratings, known as "staged ratings," are 
potentially assignable for different periods of time as 
warranted by the evidence.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In the present case, the evidence does not show 
sufficient fluctuation in the degree of disability due to 
headaches since March 1997 to warrant the assignment of a 
staged rating for any particular period of time.  

The record reflects that the veteran suffers from two 
distinct types of headaches, one of which is characterized 
by severe head pain but occurs at less frequent intervals, 
the other being tension headaches which are less severe but 
recur several times per week.  VA examiners have noted 
expressly that both types of headaches are post-traumatic in 
origin.  For rating purposes, therefore, both must be taken 
into account in rating the service-connected headache 
disability.  

The veteran's most severe headaches, characterized by 
examiners as atypical migraine headaches, occur at a rate of 
one every two months or so.  The veteran's accounts 
regarding the frequency of these episodes has been 
consistent throughout the period since his original claim.  
The headaches are accompanied by additional symptoms such as 
dizziness and nausea and their severity is such that the 
veteran must retire to his bed and remain in complete 
darkness until they subside, which may take as long as two 
days.  The other headaches, characterized as tension 
headaches, recur frequently enough that the veteran feels 
the need to carry medication with him wherever he goes.  
They apparently respond well to the medication and subside 
within hours.  They do not require that the veteran 
discontinue what he is doing and take to his bed.  

The rating formulation set forth in the rating schedule is 
based entirely on the frequency of headaches that are 
prostrating in character.  The well-documented recurrence 
rate of one migraine every two months or so correlates 
exactly with the criteria for a 10 percent rating, which 
require characteristic prostrating attacks averaging one in 
two months over the last several months.  To warrant the 
next higher rating of 30 percent, a characteristic 
prostrating attack occurring on an average of once per month 
is required.  The record does not show, and the veteran does 
not claim, that the prostrating attacks occur at this rate 
of frequency.  The tension headaches on the other hand are 
not shown to be prostrating in nature, nor are they shown to 
result in cumulative disability equivalent to one additional 
prostrating headache per month such as to satisfy the 
criteria for a 30 percent evaluation under the above 
criteria.  The prostrating migraine headaches and the 
nonprostrating tension headaches in combination are not 
shown to more nearly approximate the criteria for the next 
higher rating provided for in the rating schedule.  See 
38 C.F.R. § 4.7 (2002).  

The Board finds that a preponderance of the evidence is 
against the veteran's claim for a higher initial rating for 
post-traumatic headaches.  Where a preponderance of the 
evidence is against a claim, the benefit of the doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002).  


ORDER

An initial evaluation higher than 10 percent for post-
traumatic headaches is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


